DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S 10,523,265 and claim 1 of U.S. Patent No. U.S 9,900,046.  Although the conflicting claims are not identical, they are not patentably distinct from each other because The following table shows mapping of how the claim of the instant application are made obvious by applicant and in views of what was known in the prior art at the time of invention. 
            This is a non-provisional obviousness-type double patenting rejection because the conflicting claim has been patented.

US Patent 10,523,265  
Instant Application 16/728,671
Claim 1: 
A wireless communication unit comprising: 

a receiver configured to receive a composite signal, wherein the composite signal includes data symbols, a code division multiplexing (CDM) pilot sequence that is spread with a first channelization code, and a time division multiplexing (TDM) pilot sequence including a cyclic prefix, wherein the TDM pilot sequence is spread with a second channelization code; and

wherein the composite signal is received within a pre-defined portion of a time slot such that the CDM pilot sequence has non-cyclic properties;

wherein the TDM pilot sequence is composed such that the composite signal has a cyclic prefix time domain structure within the pre-defined portion of the time slot:

wherein the cyclic prefix includes a replicated portion of a base portion of the composite signal;

a processor, communicatively coupled to the receiver, configured to descramble the composite signal with a non-cyclic scrambling code, and to demodulate the composite signal to recover the data symbols based on the TDM pilot sequence or the CDM pilot sequence.
Claims 1, 9 and 17:
A wireless communication unit comprising:

a receiver configured to receive a composite signal, wherein the composite signal includes data, a code-division multiplexing (CDM) pilot sequence spread with a first channelization code, and a time-division multiplexing (TDM) pilot sequence including a cyclic prefix, wherein the TDM pilot sequence is spread with a second channehzation code;

wherein the composite signal has a pre-defined portion of a time slot where the CDM pilot sequence is non-cyclic;

wherein the TDM pilot sequence is composed such that the composite signal has a cyclic structure within the pre-defined portion of the time slot;

wherein the cyclic prefix includes a portion of the composite signal; and

a processor, communicatively coupled to the receiver, configured to descramble the composite signal with a non-cyclic scrambling sequence, and configured to demodulate the composite signal to recover the data based on the TDM pilot sequence or the CDM pilot sequence.



US Patent 9,900,046  
Instant Application 16/728,671
Claim 1: 
A method performed by a base station (BS), the method comprising: 
generating, by the BS, a first pilot sequence, wherein the first pilot sequence  is a code division multiplexing (CDM) pilot sequence and is 
performing, by the BS, a scrambling operation on the first pilot sequence and the second pilot sequence during substantially overlapping plurality of time slots;  
transmitting, by the BS, data, the first pilot sequence and the second pilot sequence during the substantially overlapping plurality of time slots as a composite signal, 
wherein the composite signal is within a designated or pre-defined time region such that 
the first pilot sequence has non-cyclic properties over the designated or pre-defined time region;  wherein the second pilot sequence is composed such that the composite signal has a cyclic prefix time domain structure within the designated or pre-defined time region;  and 
wherein the cyclic prefix includes a replicated portion of a base portion of the composite signal
Claims 1, 9 and 17:
A wireless communication unit comprising:

a receiver configured to receive a composite signal, wherein the composite signal includes data, a code-division multiplexing (CDM) pilot sequence spread 
wherein the composite signal has a pre-defined portion of a time slot where the CDM pilot sequence is non-cychc;
wherein the TDM pilot sequence is composed such that the composite signal has a cychc structure within the pre-defined portion of the time slot;

wherein the cyclic prefix includes a portion of the composite signal; and
a processor, communicatively coupled to the receiver, configured to descramble the composite signal with a non-cyclic scrambling sequence, and configured to demodulate the composite signal to recover the data based on the TDM pilot sequence or the CDM pilot sequence.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478